court.       The court also appears to have determined that NRS
62B.330(3)(e)(1) divested it of jurisdiction over the offenses that allegedly
occurred when J.M. was 16 years of age.
               J.M. first challenges the juvenile court's determination that
NRS 62B.330(3)(e)(1) applied and divested it of jurisdiction. J.M. contends
that the statute does not apply because the State cannot establish that he
was 16 years old during the relevant time period. 2 We disagree.
               NRS 62B.330(3)(e)(1) divests the juvenile court of jurisdiction
over a person who is charged with committing an offense that would have
been a category A or B felony if committed by an adult when he or she was
between the ages of 16 and 18 and who is identified and charged between
the ages of 20 years, 3 months and 21 years. In re George J., 128 Nev. ,
 f           279 P.3d 187, 188, 191 (2012). The statute contains no
requirement that the State prove the offender's age at the time of the
offense.     Compare NRS 62B.330(3)(e)(1) (divesting the juvenile court of
jurisdiction over certain persons charged with certain offenses), with NRS
62B.335(2) (requiring the juvenile court to determine whether probable
cause supports charges before considering whether to transfer a person for
criminal proceedings). Therefore, J.M.'s contention that NRS
62B.330(3)(e)(1) does not apply because the State cannot establish his age
at the time of the offense lacks merit.



       J.M. also asserts that NRS 62B.335 does not apply to him. The
         2
juvenile court specifically concluded that NRS 62B.335 did not apply.




                                          2
                            J.M. next contends that because neither NRS 62B.330(3)(e)(1)
                nor NRS 62B.335(1) address which court has jurisdiction over a person
                who committed offenses when he or she was under the age of 16, and he
                was under the age of 16 for part of the time period charged, the juvenile
                court retained jurisdiction over the offenses. This contention lacks merit.
                "'[T]he juvenile court system is a creation of statute, and it possesses only
                the jurisdiction expressly provided for it in the statute." State v. Barren,
                128 Nev. „ 279 P.3d 182, 184 (2012) (quoting Kell v. State, 96 Nev.
791, 792-93, 618 P.2d 350, 351 (1980)). J.M. does not assert that any
                statute grants the juvenile court jurisdiction over him. And he does not
                dispute the juvenile court's conclusion that it lacked jurisdiction because
                J.M. is over the age of 21. See NRS 62B.330(1) ("[T]he juvenile court has
                exclusive original jurisdiction over a child living or found within the
                county who is alleged or adjudicated to have committed a delinquent
                act."); NRS 62A.030(1) (defining the term "child" to exclude persons over
                the age of 21 unless circumstances not relevant here apply); see also NRS
                62B.410(2) (juvenile court jurisdiction ends when a child turns 21 years
                old). Because the district court has jurisdiction over a defendant where
                the juvenile court does not, Barren, 128 Nev. at , 279 P.3d at 184,
                (barring exceptions that are inapplicable here, "some court always has
                jurisdiction over a criminal defendant"), J.M. fails to demonstrate that the
                juvenile court erred by transferring his case for criminal proceedings.
                            Finally, J.M. contends that because the writ of attachment
                "arguably" expired on his 21st birthday but he was not arrested until after
                he turned 21 years old, the case must be dismissed. We decline to address


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
this contention because it is not supported by any argument or citation to
authority. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).
            Having determined that J.M. is not entitled to relief, we
            ORDER the judgment of the juvenile court AFFIRMED. 3




                                   Hardesty




cc: Hon. William 0. Voy, District Judge, Family Court Division
     Clark County Public Defender
     Attorney General/Carson City
     Clark County District Attorney/Juvenile Division
     Eighth District Court Clerk



      3 Despitethe State's certification that its brief complies with the
requirements of NRAP 32, the brief does not comply. The brief is not
double-spaced and does not have 1-inch margins on all four sides, and the
footnotes are not the same size font as the body of the brief. See NRAP
32(a)(4)-(5). We caution the State that future failure to comply with all
applicable rules may result in the imposition of sanctions. See NRAP
28.2(b).




                                     4